Citation Nr: 0904966	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected deviated nasal 
septum.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for bilateral flat 
feet.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for a lumbar spine 
disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 70 percent disabling.

8.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1969 to March 1973.

Service connection for PTSD with depression was granted in a 
March 2005 rating decision; a 50 percent rating was assigned, 
effective January 21, 2005.  

A May 2005 rating decision granted service connection for 
bilateral hearing loss as noncompensably (zero percent) 
disabling, effective April 5, 2005. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which continued the 50 percent rating 
assigned to PTSD and the noncompensable rating assigned to 
bilateral hearing loss; and denied the Veteran's claims of 
entitlement to service connection for headaches, COPD, lumbar 
spine, bilateral knee, bilateral flat feet and hypertension 
disabilities.
  

The Board notes that the issue of entitlement to service 
connection for bilateral flat feet was included in the June 
2007 supplemental statement of the case (SSOC), but not in 
the most recent October 2007 SSOC.  The Board finds this 
error to be nonprejudicial.  VA outpatient records prompting 
readjudication of the Veteran's claims in October 2007 did 
not include any evidence pertinent to the bilateral flat feet 
claim.  This issue has been appropriately adjudicated by the 
RO and need not be remanded for additional consideration. 

Remanded issues

The issues of entitlement to service connection for 
hypertension and entitlement to increased disability ratings 
for PTSD and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

Two issues previously on appeal, entitlement to service 
connection for a deviated nasal septum (claimed as a sinus 
disability) and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) were granted by the RO during the course of 
the appeal.  The Veteran has not, to the Board's knowledge, 
expressed dissatisfaction with those decisions.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

As was alluded to above, the Veteran initially claimed 
entitlement to service connection for a sinus disability.  
Service connection has been awarded for a deviated nasal 
septum, which is evidently the same disability.  The RO 
specifically indicated the Veteran sought service connection 
for sinusitis; however, the Board has been unable to locate 
any correspondence to that effect.  In any event, after 
service connection for a deviated nasal septum was granted, 
the Veteran specifically excluded the sinus disability claim 
on his subsequent VA Form 9.  See the March 27, 2007 
substantive appeal.  A claim for service connection for a 
sinus disability, accordingly, is not before the Board.  


FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate 
reason, to report for a VA examination in August 2007 which 
was scheduled to assess his headache claim.

2.  The competent medical evidence of record does not support 
a finding that a current headache disability exists; nor is 
there evidence of head injury or headaches in service.

3.  The competent medical evidence of record does not support 
a finding that a current bilateral knee disability exists.

4.  The competent medical evidence of record does not support 
a finding that a current bilateral flat feet disability 
exists.

5.  The competent medical evidence of record does not support 
a finding that  COPD was present during the Veteran's naval 
service.

6.  The competent medical evidence of record does not support 
a finding that a lumbar spine disease or injury  was present 
during the Veteran's naval service.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated 
by active naval service, nor is such secondary to his 
deviated nasal septum.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

2.  A bilateral knee disability was not incurred in or 
aggravated by active naval service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  A bilateral flat feet disability was not incurred in or 
aggravated by active naval service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  COPD was not incurred in or aggravated by active naval 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

5.  A lumbar spine disability was not incurred in or 
aggravated by active naval service.  38 U.S.C.A. §1110 (West 
2002); 38 C.F.R. § 3.303 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected deviated nasal 
septum.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for bilateral flat 
feet.

4.  Entitlement to service connection for COPD.

5.  Entitlement to service connection for a lumbar spine 
disability.
 
The Veteran seeks service connection for headaches on both a 
direct and a secondary basis; and service connection on a 
direct basis only for a bilateral knee disability, bilateral 
flat feet, COPD, and a lumbar spine disability.

For economy's sake, the Board will address these issues 
together, to the extent practicable.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a [V]eteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in letters dated June 
12, 2006, August 16, 2006 and March 20, 2007, which advised 
the Veteran of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  The Veteran was specifically advised in the August 
2006 letter that records from the VA Medical Center (VAMC) in 
Omaha had been requested on his behalf.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records that the he 
identified.  Included with the letters were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and those letters asked that the Veteran complete this 
release so that VA could obtain these records on his behalf.  
The letters also informed the Veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The June 2006 letter informed the Veteran that in order to 
establish service connection on a direct basis, the evidence 
must demonstrate "a current . . . disability shown by 
medical evidence" and "a relationship between your 
disability and an injury, disease, or event in military 
service."  See the June 12, 2006 letter at page 7; see also 
the August 16, 2006 letter at 9.  

The evidentiary requirements for secondary service connection 
were not provided to the Veteran.  However, the Board finds 
that the essential fairness of the adjudication was not 
affected, as his secondary service connection claim was 
denied for lack of a current disability, an evidentiary 
requirement common to both direct and secondary claims and of 
which (as was alluded to in the paragraph immediately above) 
the Veteran has been advised.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In all three VCAA letters, the Veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claims in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b).  See the March 20, 2007 letter at page 
2, the August 16, 2006 letter at page 3 and the June 12, 2006 
letter at page 2.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) and (3) in the June 2006 and 
August 2006 letters as detailed above.  The Veteran received 
notice as to elements (4) and (5), degree of disability and 
effective date, in the above-referenced June 2006, August 
2006 and March 2007 letters. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the June 2006, 
August 2006 and March 2007 VCAA letters and his claims were 
readjudicated in the October 2007 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice.  
Indeed, the Veteran and his attorney indicated in October 
2007, after receipt of the March 2007 VCAA letter, that there 
was no additional evidence to submit in support of his 
claims.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the Veteran in proceeding to 
consider his claims on the merits.  The Veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  The evidence of record includes 
service medical records, treatment records from the Omaha 
VAMC and Social Security Administration records.  

The Veteran has not been accorded a VA examination for his 
service connection claims [although, as detailed below, an 
examination was scheduled to asses the Veteran's headaches].  
In determining whether VA's duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, four factors 
are for consideration: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim. 
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor, association with service, 
the Court has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the Veteran's service.  The types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In that regard, the competent evidence of record does not 
demonstrate an association between the Veteran's service and 
the disabilities for which the Veteran seeks service 
connection.  The Board has carefully considered the Court's 
language in Mclendon that the threshold for showing this 
association is a low one.  However, the Court's language 
makes it clear that there is in fact a threshold.  In this 
case, there is no evidence of headaches, COPD, a lumbar spine 
disability, a bilateral knee disability or bilateral flat 
feet in service or an injury resulting in such; nor is there 
any evidence of continuity of symptomatology since service; 
nor is there evidence of current headaches, a bilateral knee 
disability or bilateral flat feet.  

Only the Veteran's contentions provide any suggestion of such 
association, and Board does not find the Veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.  However, 
if a Veteran's mere contention, standing alone, that his 
claimed disability is related to his service or to a service 
connected disability is enough to satisfy the "indication of 
an association," then that element of 38 U.S.C.A. § 5103A is 
meaningless -- in every claim, the claimant so contends.  An 
interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ["canons of 
construction require us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous"].  It is clear that more than a mere contention 
is required under McClendon.

In short, the facts of this case are different than the facts 
in Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of headaches, COPD, a 
lumbar spine disability, a bilateral knee disability or 
bilateral flat feet in service or an injury resulting in 
such; or current evidence of headaches, a bilateral knee 
disability or bilateral flat feet.  For these reasons, the 
Board declines to remand this case for a medical examination 
or to obtain a medical opinion as to these claims.

With respect to the claim for headaches, the Veteran failed 
to report an August 2007 VA examination.  The consequences 
for the Veteran's failure to report for this examination will 
be discussed in detail below.  Neither the Veteran nor his 
attorney has indicated that any other pertinent evidence 
exists which has not already been obtained.

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2008).  The Veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claims, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The Veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
service connection claims has been consistent with the 
provisions of the VCAA.  In light of the Veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim for headaches.  
Under these circumstances, the Board can identify no further 
development that would avail the Veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Initial matter - failure to report for VA examination

The Veteran has recently asserted that his headaches are 
secondary to his service-connected deviated nasal septum.  
See the Veteran's May 18, 2007 Statement in Support of Claim.  
A VA examination was scheduled in July 2007 to address the 
potential relationship between the service-connected deviated 
nasal septum and the Veteran's headaches.  The Veteran, 
however, failed to report for the scheduled examination.

The Veteran subsequently requested that the examination be 
rescheduled, claiming he did not receive notification of the 
examination until two days after it was to be performed.  The 
RO scheduled the Veteran for a second examination in August 
2007, and the Veteran was provided notification of  same.  He 
failed to report for the rescheduled examination.  

In a September 15, 2006 letter, the Veteran's attorney [with 
regard to the Veteran's failure to report to an unrelated VA 
examination] essentially contended that the Veteran is unable 
to attend scheduled VA examinations because his health does 
not allow him to travel unassisted to Omaha.  Although a 
specific reason for the Veteran's failure to appear for two 
examination in 2007 has not been provided, 
the Board has considered the September 2006 contention.

The Board notes that despite his recent claim of being unable 
to travel, the Veteran reported for VA examinations at the 
Omaha VAMC in March 2005, January 2007 and March 2007.  He 
has also received treatment at the Omaha VAMC as recently as 
August 2007, despite his claims that he was unable to attend 
a compensation and pension examination at the same facility 
the same month due to his multiple health problems.  

[Coincidentally, a similar excuse was provided in connection 
with another veteran represented by the same organization, 
V.A.G.,  in Turk v. Peake, 21 Vet. App. 565 (2008).  The 
"inability to travel long distances unassisted because of 
his medical conditions" excuse was, however, recanted at 
oral argument because, as here,  the evidence of record 
manifestly demonstrated otherwise.  Id., 567, 569, 571]  

As was noted in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), another case involving V.A.G., the Veteran "and his 
counsel are expected to cooperate in the efforts to 
adjudicate his claim."  Here, they have not done so, and in 
particular they have failed to provide "good cause" for the 
Veteran's failure to attend the scheduled VA examinations.  
Id. at 180-1.

The Board finds that in light of the Veteran's disinclination 
to fully cooperate with the process, remanding the matter to 
schedule an additional VA examination would serve no useful 
purpose and is not required under the law.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the headache claim based on the evidence 
currently in the record.

Analysis

With respect to Hickson element (1) and the claims for COPD 
and a lumbar spine disability, VA outpatient records reflect 
a diagnosis of COPD in 1999.  Additionally, a March 2005 VA 
examination report for non service-connected pension purposes 
notes a diagnosis of "chronic strain of the lumbosacral 
spine of musculoligamentous origin."  Hickson element (1) is 
accordingly met for these three claims.

With respect to Hickson element one for the bilateral knee 
and bilateral flat feet claims and Hickson/Wallin element (1) 
for the headache claim, there is no medical evidence that 
supports a conclusion that a bilateral knee disability, 
bilateral flat feet or a headache disability are currently 
present.  

To the extent that the Veteran is claiming that he has 
bilateral knee, bilateral feet or head pain, the Court has 
held that pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

Moreover, to the extent that the Veteran himself contends 
that he has current bilateral knee, bilateral flat feet and 
headache disabilities, it is now well-established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1), supra.  
Accordingly, the Veteran's own statements offered in support 
of his bilateral knee and headache claims are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.

In short, no medical records suggest that diagnosed bilateral 
knee, bilateral flat feet or headache disabilities currently 
exist.  In the absence of any currently diagnosed bilateral 
knee, bilateral flat feet and headache disabilities, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  

The Veteran has claimed service connection for a headache 
disability on both a direct basis and as secondary to a 
service-connected deviated nasal septum.  In the absence of a 
currently diagnosed disability, both contentions fail.  See 
Wallin, supra.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements for these claims on a 
direct basis.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].

Concerning Hickson element (2), in-service disease or injury, 
the Board 
will separately address disease and injury.

With respect to in-service disease, there is no evidence of 
COPD, a lumbar spine disability, a bilateral knee disability, 
bilateral flat feet or headaches in the Veteran's service 
medical records, to include his February 1973 separation 
examination.  

The service treatment reports indicate episodes of bronchitis 
in August 1970 and February 1971.  However, examination and 
X-rays of the chest at those times were negative for any 
respiratory pathology.  Moreover, the February 1973 
separation examination and chest X-ray was completely 
negative for respiratory problems.  

The Veteran has not contended that any of his disabilities 
are a result of an in-service "injury," and the service 
treatment records are negative for any lumbar spine, 
bilateral knee, bilateral feet, head, or respiratory 
injuries.

Therefore, in light of the lack of in-service injury or 
disease, Hickson element (2) is not met for the claims, and 
the claims for COPD, and a lumbar spine disability fail on 
this basis alone.

Turning briefly to the third Hickson element, medical nexus, 
in the absence of in-service disease or injury for all claims 
and/or current headache, bilateral knee and bilateral flat 
feet disabilities, medical nexus is an impossibility.  As has 
been discussed above, the Veteran's own opinion is entitled 
to no weight of probative value.  See Espiritu, supra.

For those reasons, the Board finds that the Veteran's claims 
also fails for lack of evidence of element (3).

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
headaches, a bilateral knee disability, bilateral flat feet, 
COPD, and a lumbar spine disability.  The benefits sought on 
appeal are accordingly denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for headaches, to include as secondary to 
service-connected deviated nasal septum, is denied.

Service connection for a bilateral knee disability is denied.

Service connection for bilateral flat feet is denied.

Service connection for COPD is denied.
 
Service connection for a lumbar spine disability is denied.


REMAND

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently 70 percent disabling.

8.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

For reasons detailed below, these claims must be remanded for 
additional evidentiary and procedural development.

The hypertension claim

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
reflects a current diagnosis of hypertension.  Additionally, 
with respect to Hickson element (2), the Veteran's February 
1973 separation physical examination indicates a blood 
pressure reading of 140/100.  A notation of "mild elevation 
of blood pressure N[ot] C[considered] D[isabling]" was made.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's current hypertension and his military service, to 
include the notation of "mild elevation of blood pressure" 
on his February 1973 separation examination.  

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

The increased rating claims

A remand of the increased rating claims is necessary to 
ensure proper notification under the VCAA as to the increased 
rating claims on appeal.

The Veteran was sent letters from the RO dated in August 2006 
and March 2007 which informed him that he must submit 
"evidence that your service-connected condition has gotten 
worse."  However, the Court has issued a recent decision 
which indicates such general notice will not suffice.  

Specifically, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court determined that section § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Further, if the Diagnostic Codes under which the 
Veteran is rated [Diagnostic Codes 9411 and 6100 in the 
instant case] contain criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores 22 Vet. App. at 43-44.

Accordingly, in light of Vazquez-Flores, the increased rating 
claims must be remanded for further VCAA notification. 

These claims are therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the Veteran a 
corrective VCAA notice.  
Specifically, the Veteran should be 
advised of the evidentiary 
requirements for his increased rating 
claims as outlined by the Court in 
Vazquez-Flores v. Peake.  

2.  VBA should arrange for a 
physician to review the Veteran's 
VA claims folder and provide an 
opinion, with supporting rationale, 
as to whether the Veteran's 
currently diagnosed hypertension is 
as likely as not related to his 
military service, to include the 
notation of elevated blood pressure 
on his separation examination in 
February 1973.  If the reviewing 
physician finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, 
such should be accomplished.  A 
report should be prepared and 
associated with the Veteran's VA 
claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate 
the Veteran's claims of entitlement 
to service connection for 
hypertension and entitlement to 
increased disability ratings for 
service-connected PTSD and bilateral 
hearing loss.  If the benefits sought 
on appeal remain denied, in whole or 
in part, VBA should provide the 
Veteran and his attorney with a SSOC 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


